Citation Nr: 1404527	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-34 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a left hip replacement, to include as secondary to service-connected right knee disability status post knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the claims file is currently held by the RO in Houston, Texas.

In February 2009, the Veteran testified before a decision review officer (DRO) at the Jackson RO. A transcript of the hearing is of record. 

In a January 2013 decision, the Board denied the Veteran's claim.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court granted a Joint Motion for Remand, vacated the January 2013 Board decision, and remanded the matter for readjudication consistent with the motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for residuals of a left hip replacement as they were incurred secondary to a service-connected right knee disability status post knee replacement.  The Veteran was afforded a VA examination in April 2009.  The VA examiner found that the Veteran's residuals of a left hip replacement were not incurred secondary to the service-connected right knee disability or active service.

The Joint Motion indicates that the April 2009 examination is inadequate because the examiner failed to provide an opinion as to whether the Veteran's left hip condition is aggravated by his service connected right knee condition.  The examiner noted that the Veteran's left hip was "worn out" due to his right knee condition.  Thus, as the April 2009 examination is inadequate, the Veteran must be provided a new examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed left hip disability.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished.

After reviewing the record and examining the Veteran, the examiner is to address the following:

(a)  Identify all current diagnoses related to the left hip.

(b)  Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left hip disability was incurred in or aggravated by the Veteran's active service?

(c)  If (b) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left hip disability is proximately due to (caused by) the Veteran's service-connected right knee disability status post knee replacement?

(d)  If (c) is answered no, is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed left hip disability has been aggravated by the Veteran's service-connected right knee disability status post knee replacement?  The examiner should specifically comment on the April 2009 VA examination report which noted that the Veteran's left hip was "worn out" due to his right knee condition.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of spine disability (i.e., a baseline) before the onset of the aggravation.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



